WALLACE, JUDGE:
In September 1981, claimant entered into an agreement with the Water Resources Division of respondent agency for the rental of a Xerox Model 8200 copying machine. The machine was installed on a limited trial basis, and on September 25, 1981, Lendin Conway, the property officer of the Division of Water Resources, signed a contract with claimant. Under the contract, respondent would pay a basic monthly charge of $1220.00, plus a usage fee for copies in excess of 30,000. The machine was removed eight months later because of nonpayment. Rental and removal charges amount to $12,065.88. The respondent alleges that no contract was made because of the failure of the Department of Finance and Administration to approve the contract. At the hearing, respondent suggested that any award be limited to a quantum meruit recovery.
The Court is of the opinion that the claimant is entitled to some recovery — the respondent benefited from the use of claimant’s copier for eight months. The difficulty lies in deciding the amount of recovery. In order for the contract signed by Mr. Conway to be valid, approval, in the form of a purchase order from the Department of Finance and Administration, had to be issued. This approval was not obtained. Mr. Conway testified that his “understanding at the signing of the agree*436ment was that the approval was just a formality and there would be no problem with it.” He was unaware of the necessity of a purchase order. Linda Jo Thompson, a senior marketing representative with Xerox, testified that she was unaware of any requirement of a purchase order for the lease of a copier.
While the Court recognizes that the claimant is entitled to a monetary award on a quantum meruit basis, the Court is also unable to determine the damages as the claimant has not provided the Court with the data necessary to make this determination. Therefore, the Court directs the claimant and the respondent to agree upon an amount fair to both parties based upon the reasonable value of the use of the equipment rented by the respondent. The claim will be held open for 60 days for such agreement to be filed with the Court.